CLARK, Circuit Judge
(concurring).
I agree generally, though I think refusal of the declaratory judgment as to defendant’s patent should be placed expressly on grounds of discretion and lack of utility of such a declaration where defendant has specifically disclaimed any assertion of infringement and the issue of validity has not been adjudicated below, Borchard, Declaratory Judgments, 2d Ed. 1941, 299, 307, and should not be left with the ambiguous *368statement that there is no “room” for a declaratory judgment. Since the statement may mean no more than I have said, I should have refrained from adverting to the matter but for the supporting citation of a case — dealing, it is true, with other facts not directly involving the declaratory procedure — which went on the arid ground of lack of “jurisdiction.” As there, there seems to me undoubted general jurisdiction here, cf. 52 Yale L.J. 909; Borchard, Challenging “Penal” Statutes by Declaratory Action, 52 Yale L.J. 445, 449, n. 10; 1 Moore’s Federal Practice, 1942 Cum.Supp., 133-135; and I am convinced that it is quite undesirable to suggest limitations on this useful procedure by any unusual resort to the vague abstraction of jurisdiction. Actions may speak louder than words, even in law; and there may well be cases where a defendant’s acts show an actual controversy, notwithstanding the protective screen of a verbal disclaimer. Moreover, the Supreme Court has now admonished us not to avoid the issue of validity, and has stressed “what will usually be the better practice” of “inquiring fully into the validity” of a patent. Sinclair & Carroll Co. v. Interchemical Corporation, 325 U.S. 327, 65 S.Ct 1143, 1145.